COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 DELIA McDONALD,                                §
                                                                 No. 08-09-00186-CV
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                              County Court at Law No. 4
 TORO HOMES, LTD., LLP, TORO                    §
 HOMES, GP, LLC, CHARLES J.                                    of Dallas County, Texas
 BROOKS AND CIRILA ALVEREZ,                     §
                                                                (TC# CC-07-11670-D)
                   Appellees.                   §

                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to set aside the trial court’s judgment and remand

for entry of an agreed judgment pursuant to TEX . R. APP . P. 42.1(a)(2)(B). The motion is granted.

We therefore set aside the trial court’s judgment without regard to the merits and remand the cause

to the trial court for rendition of judgment in accordance with the parties’ agreement. We further

order costs be assessed against the party incurring same.



                                              GUADALUPE RIVERA, Justice

October 7, 2009

Before Chew, C.J., McClure, and Rivera, JJ.